Citation Nr: 0931863	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  03-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left knee 
disorder, claimed as secondary to a right knee disorder.

3. Entitlement to service connection for a back disorder, 
claimed as secondary to a right knee disorder.



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from two rating 
decisions dated in March 2002 and October 2004 of the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Detroit, Michigan in which the RO denied the 
appellant's claims of entitlement to service connection for a 
right knee disorder, a left knee disorder, a back disorder 
and tinnitus.  In those rating decisions, the RO also reduced 
the appellant's disability rating for service-connected 
bilateral hearing loss from 20 percent to a noncompensable 
rating.  The appellant, who had active service from November 
1973 to November 1975, appealed those decisions to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
In June 2004, the appellant's motion to advance his appeal on 
the Board's docket was granted for good cause shown.  The 
appellant then testified at a hearing before the undersigned 
Veterans Law Judge in June 2005.  Thereafter, the Board 
evaluated the appellant's claims on appeal and denied his 
claims of entitlement to service connection for a right knee 
disorder, a left knee disorder and a back disorder. August 
2005 BVA decision.  In that same decision, the Board remanded 
the appellant's claim of entitlement to service connection 
for tinnitus, the reduction in the appellant's rating for his 
service-connected bilateral hearing loss and the appellant's 
claim of entitlement to a compensable rating for bilateral 
hearing loss. Id.  In January 2008, the Board issued a 
decision denying the issues of the propriety of the reduction 
from 20 percent to a noncompensable rating for service-
connected bilateral hearing loss and entitlement to an 
increased (compensable) evaluation for service-connected 
bilateral hearing loss; the issue of service connection for 
tinnitus was remanded again and has not been returned to the 
Board for appellate review.



The appellant appealed the Board's August 2005 decision to 
the United States Court of Appeals for Veterans Claims 
("CAVC" or "Court").  In doing so, the appellant argued 
entitlement to service connection for a left knee disorder 
and back disorder on both a direct and secondary basis.  In a 
December 2007 memorandum decision, the Court partially 
vacated and remanded the Board's August 2005 decision. See 
December 2007 memorandum decision; January 2008 CAVC order.  
In doing so, the CAVC found that the Board erred in its 
analysis of the appellant's right knee disorder claim. 
December 2007 memorandum decision, p. 3.  It affirmed the 
Board's denial of the appellant's left knee and back disorder 
claims on a direct basis, but remanded the secondary service 
connection claims for further review on the basis that these 
claims are potentially intertwined with the appellant's right 
knee disorder claim. Id., pgs. 4-6.  As such, the Board 
addresses the appellant's left knee and back disorder claims 
below exclusively in the context of secondary service 
connection.  

In light of the December 2007 CAVC memorandum decision and 
the instructions set forth therein, the Board hereby REMANDS 
the issues of entitlement to service connection for a right 
knee disorder, left knee disorder and back disorder to the RO 
via the Appeals Management Center ("AMC") in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.  

The Board notes further that in correspondence dated in 
January 2009, the appellant's attorney who had represented 
him before the Court in the matter under consideration filed 
a motion to withdraw as the appellant's representative citing 
"an irremediable breakdown in [his] relationship with [the 
appellant]".  It was noted that a copy of the motion was 
sent to the appellant via certified mail, return receipt 
requested.  A second letter, copied to the appellant, was 
received at the Board in March 2009 in response to 
information provided to the appellant's attorney by the Board 
concerning the withdrawal of services as the appellant's 
representative.  See BVA letter dated February 19, 2009.  The 
Board finds that good cause has been demonstrated pursuant to 
the provisions of 38 C.F.R. § 20.608 and the attorney is no 
longer recognized as the appellant's representative in this 
matter. 




REMAND

A review of the record with respect to the appellant's claims 
of entitlement to service connection for a right knee 
disorder, a left knee disorder (secondary to a right knee 
disorder) and a back disorder (secondary to a right knee 
disorder) discloses a need for further development prior to 
final appellate review.  

In this case, the appellant has argued that he should be 
granted service connection for a right knee disorder on the 
basis that he injured his right knee during active service 
when he fell backward while climbing a wall during physical 
training.  He reports that he sought treatment for the right 
knee injury the following day; and that he has had a right 
knee disorder since that time. See October 2002 RO hearing 
transcript; June 2005 BVA hearing transcript; statements in 
support of claims.  In addition to the foregoing, the 
appellant seeks service connection for a left knee disorder 
and back disorder on the basis that these disorders developed 
secondary to his right knee disorder. Id.  

In its August 2005 decision, the Board found that the 
preponderance of the evidence was against the appellant's 
claim of entitlement to service connection for a right knee 
disorder on the basis that there was no competent medical 
evidence linking the appellant's post-service right knee 
disorder to active service.  In doing so, the Board relied 
upon service treatment records dated in December 1973 that 
referenced the appellant's complaints of right knee pain 
after physical training and physical examinations of the 
knee, as well as the appellant's November 1975 separation 
examination report that noted the appellant's lower 
extremities as "normal."  In addition, the Board took into 
consideration the post-service medical evidence of record 
that first referenced complaints of right knee pain in 
September 1994 and the appellant's diagnosis of mild 
degenerative changes of the patellofemoral joint. See private 
medical records; September 2000 VA examination report (the 
appellant was diagnosed with post-traumatic degenerative 
arthritis of the right knee); and a December 2002 VA 
orthopedist's opinion in which the examiner opined that it 
was not likely that the appellant's post-service right knee 
disorder was related to the right knee problems noted during 
active service in December 1973. August 2005 BVA decision.  

On appeal before the CAVC, the appellant argued (among other 
things) that the Board erred in issuing its August 2005 
decision in that it improperly relied upon the  December 2002 
VA examination report referenced above.  In agreeing with the 
appellant, the Court found the December 2002 examination 
report to be deficient on the basis that VA improperly 
confined the scope of the December 2002 VA examiner's inquiry 
by emphasizing selective background information and posing a 
question limited to specific dates and diagnoses. December 
2007 memorandum decision, p. 3.  In light of this deficiency, 
the Court determined that the Board provided an inadequate 
statement of reasons and bases for its August 2005 decision 
and vacated the portion denying service connection for a 
right knee disorder.  In doing so, the Court directed the 
Board to remand the case to the RO for the purpose of 
providing the appellant a thorough medical examination that 
adequately considers the appellant's prior medical history 
and takes into account his entire disability picture. Id.  
The CAVC also remanded the appellant's secondary service 
connection claims for a left knee disorder and a back 
disorder on the basis that these claims are inextricably 
intertwined with the appellant's right knee service 
connection claim. Id., p. 6. 

Therefore, in compliance with the Court's December 2007 
memorandum decision and January 2008 order, the Board remands 
the above-referenced issues to the RO for the purpose of 
scheduling the appellant for a new VA orthopedic examination 
that considers the appellant's entire medical history and 
takes into account his entire disability picture.  In 
remanding the appellant's claims, the Board notes once again 
that this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is 
requested.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in 
regards to the appellant's (1) claim 
of entitlement to service connection 
for a right knee disorder on a direct 
basis and (2) claims of entitlement 
to service connection for a left knee 
disorder and a back disorder on a 
secondary basis, including the 
notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.	The RO should afford the appellant a 
new VA orthopedic examination in 
accordance with the directives set 
forth in the Court's December 2007  
memorandum decision.  In doing so, 
the RO should request an opinion as 
to whether it is at least as likely 
as not that the appellant's currently 
diagnosed right knee disorder is 
etiologically related to the 
appellant's military service based 
upon a review of all evidence of 
record, to include (but not limited 
to) the appellant's service records 
and post-service records, statements 
contained in the claims file and the 
hearing testimony of record.  As 
such, the  appellant's claims folder 
must be made available to the 
examiner for review in conjunction 
with the examination.  In addition to 
the foregoing, the examiner should be 
asked to provide an opinion as to 
whether it is at least as likely as 
not that the appellant's current left 
knee and back diagnoses are 
proximately due to or the result of 
the appellant's right knee disorder 
or have  permanently increased or 
worsened as a result of the 
appellant's right knee disorder.  A 
clear rationale and basis for all 
opinions expressed will be very 
helpful to the Board.  If no opinion 
can be rendered without resorting to 
pure speculation, the examiner should 
explain why this is not possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



